                      Case 1:20-mj-02623-MBB Document 4 Filed 12/14/20 Page 1 of 3
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                    District of
                                                __________      Massachusetts
                                                             District of __________

                  United States of America                       )
                             v.                                  )
                  ANNY CRUZ, et. al.
                                                                 )      Case No.
             See Attachment - Defendant List                     )                 20-mj-2623-MBB
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               May 2018 to 12/8/2020          in the county of        Essex and elsewhere    in the
                       District of       Massachusetts       , the defendant(s) violated:

            Code Section                                                   Offense Description
21 U.S.C. §§ 846, 841(a)(1), and              Conspiracy to distribute and possess with intent to distribute 400 grams or
841(b)(1)(B)(vi)                              more of fentanyl and cocaine




         This criminal complaint is based on these facts:
See attached affidavit of Special Agent James Keczkemethy




         ✔ Continued on the attached sheet.
         u

                                                                                           V-DPHV.HF]NHPHWK\
                                                                                             Complainant’s signature

                                                                                James Keczkemethy, DEA Special Agent
                                                                                              Printed name and title

$WWHVWHGDQGVZRUQWRLQDFFRUGDQFHZLWK)HG5&ULP3E\WHOHSKRQHRQ


Date:             12/14/2020
                                                                                                Judge’s signature

City and state:                  Brookline, Massachusetts                   Hon. Marianne B. Bowler, US Magistrate Judge
                                                                                              Printed name and title
           Case 1:20-mj-02623-MBB Document 4 Filed 12/14/20 Page 2 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )            MJ no.       20-2623-MBB
                                          )                         20-2624-MBB
(1)    Anny CRUZ;                         )                         20-2625-MBB
(2)    Jorge Luis Diaz, a/k/a Y.R.M.      )                         20-2626-MBB
       a/k/a “Gringuito,” a/k/a “COSITA”; )                         20-2627-MBB
(3)    Oliver Alexander Perez Soto,       )                         20-2628-MBB
       a/k/a E.A., a/k/a “Perezoso,”      )                         20-2629-MBB
       a/k/a “DEMONIO”;                   )                         20-2630-MBB
(4)    FNU LNU, a/k/a R.C.R.,             )                         20-2631-MBB
       a/k/a “Vecino,” a/k/a “FLACO”;     )
(5)    Oscar David Mejia Rodriguez,       )
       a/k/a “MANGUERA”;                  )
(6)    Jorge Ramon Rodriguez Jimenez,     )
       a/k/a “CIBAO”;                     )
(7)    Junior Rafael De La Rosa,          )
       a/k/a “Guayacan”;                  )
(8)    Rosalba Bernechea,                 )
       a/k/a “REBUSERA”                   )
(9)    Elvin MENDOZA;                     )
(10)   James CANN;                        )
(11)   Hector Mejia, a/k/a “TIO”;         )
(12)   Jesus ROJAS, a/k/a “Gordo,” and    )
(13)   Erick Andres MARTINEZ                   )
                                               )
                       Defendants              )
                                               )

                                   Attachment - Defendant List

               (1)     Anny CRUZ (“CRUZ”);

               (2)     Jorge Luis Diaz, a/k/a Y.R.M. a/k/a “Gringuito”, a/k/a “COSITA”

               (“COSITA”) 1;




       1
          Initials are used to represent the fraudulent identities used by Target Subjects to protect
the true individuals, who are not involved in the criminal conduct described in this affidavit.
        Case 1:20-mj-02623-MBB Document 4 Filed 12/14/20 Page 3 of 3




             (3)    Oliver Alexander Perez Soto, a/k/a E.A., a/k/a “Perezoso”, a/k/a

                    “DEMONIO” (“DEMONIO”); Dominican Republic, Spanish

             (4)    FNU LNU, a/k/a R.C.R., a/k/a “Vecino”, a/k/a “FLACO” (“FLACO”);

             (5)    Oscar David Mejia Rodriguez, a/k/a “MANGUERA” (“MANGUERA”);

             (6)    Jorge Ramon Rodriguez Jimenez, a/k/a “CIBAO” (“CIBAO”);

             (7)    Junior Rafael De La Rosa, a/k/a “GUAYACAN” (“GUAYACAN”);

             (8)    Rosalba Bernechea, a/k/a “REBUSERA” (“REBUSERA”)

             (9)    Elvin MENDOZA (“MENDOZA”);

             (10)   James Richard CANN, a/k/a “Rick”, a/k/a “Rich”

             (“CANN”);

             (11)   Hector Mejia, a/k/a “TIO” (“TIO”);

             (12)   Jesus ROJAS, a/k/a “Gordo” (“ROJAS”); and

             (13)   Erick Andres MARTINEZ


                                                Respectfully submitted,

                                                ANDREW E. LELLING
                                                United States Attorney

                                            By: /s/ Philip C. Cheng
                                                Philip C. Cheng
                                                Assistant U.S. Attorney
Date: December 14, 2020




                                            2
